Citation Nr: 0619010	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  99-22 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an extra-schedular rating pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for traumatic 
arthritis, left knee, status post-arthroscopic surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
September 1992.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that granted the veteran's claim of increased 
evaluation of his service-connected left knee injury, 
postoperative with traumatic arthritis, to the extent of 10 
percent disabling.  The veteran perfected a timely appeal of 
this determination to the Board.

The issue of the veteran's entitlement to an evaluation in 
excess of 10 percent for his left knee injury was before the 
Board in February 2001, and the Board remanded for further 
development.  It was again before the Board in August 2005, 
and the Board denied entitlement to a schedular rating in 
excess of 10 percent, but remanded to the RO the issue of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  
Upon readjudication, the RO denied entitlement to an extra-
schedular rating.

The veteran did not file a Notice of Appeal of the Board's 
August 2005 determination with the United States Court of 
Appeals for Veterans Claims (Court) and therefore the August 
2005 Board decision denying an increased schedular evaluation 
became final based on the evidence then of record.  38 
U.S.C.A. § 7266. Therefore, the issue of entitlement to an 
increased schedular rating is no longer before the Board.  
The present adjudication is solely as to the issue of 
entitlement to an extra-schedular rating pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for the veteran's 
service-connected left knee traumatic arthritis.


FINDING OF FACT

The veteran's traumatic arthritis of the left knee, status 
post arthroscopic surgery, does not result in marked 
interference with employment or frequent hospitalization, or 
otherwise present an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards.



CONCLUSION OF LAW

The criteria for an extra-schedular evaluation for traumatic 
arthritis of the left knee, status post arthroscopic surgery, 
are not met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.3 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).

The VCAA furthermore requires VA to provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  

In this case, the initial RO adjudication in November 1998 
took place prior to the VCAA's enactment.  However, VA 
satisfied its duty to notify by means of an August 2005 
letter from the AOJ to the veteran, which informed him of 
what evidence was required to substantiate his claim and of 
his and the VA's respective duties for obtaining evidence.  
The veteran was also asked to submit any relevant evidence 
and/or information in his possession to the AOJ. 

After this VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2005).

Furthermore, where the claims involve entitlement to an 
increased rating, as in this case on an extra-schedular 
basis, the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to require notice 
that an effective date will assigned if an increased rating 
(extra-schedular) is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As the Board concludes below that 
the preponderance is against the veteran's claim for an 
increased rating on an extra-schedular basis, any questions 
as to the appropriate effective date to be assigned are 
rendered moot.  Therefore, despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in processing the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim for an extra-schedular rating pursuant 
to the provisions of 38 C.F.R. § 3.321(b)(1) for the 
veteran's service-connected left knee traumatic arthritis.  
38 U.S.C.A. § 5103A (West 2002).  In particular, the 
information and evidence associated with the claims file 
consist of the veteran's service personnel and medical 
records, post service medical records, reports of VA 
examinations in connection with his claim, and lay statements 
submitted by the veteran.  Moreover, pursuant to the Board's 
August 2005 Remand, the RO requested in an August 2005 letter 
that the veteran furnish the names and addresses of all 
private and government employers for whom he had worked, the 
approximate dates of any time lost and/or sick leave used 
relevant to each identified employer, along with any 
supporting documentation, which would support his assertion 
that he had to hire extra workers that he would not have 
otherwise hired.  The RO also requested from the veteran any 
statement from any other individuals able to describe from 
personal knowledge the manner in which the veteran's 
disability had affected his employment.

Extra-schedular rating

The veteran claims that he is entitled to an extra-schedular 
evaluation of his service-connected left knee traumatic 
arthritis.

Disability evaluations are generally determined by comparing 
present symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  That 
rating schedule will represent, as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from a service-connected 
disability. 38 C.F.R. § 3.321(a).

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of that schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  To accord justice in the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Secretary is authorized to approve, on the 
basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  38 C.F.R. § 3.321(b).  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. §  4.1 (2001); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 4.3.

The lay statements and testimony describing the symptoms of 
the veteran's left knee disability are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  However, these statements must be considered in 
conjunction with the objective medical evidence of record and 
the pertinent criteria, which in this case are those 
pertaining to assignment of an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability.  See 38 
C.F.R. § 3.321(b).

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to an extra-
schedular rating.  First, the record does not conatain 
evidence that the veteran's left knee disability has resulted 
in frequent periods of hospitalization.  The only 
hospitalization of the left knee noted is in June 1990 for 
arthroscopic surgery.

Second, the record lacks adequate evidence of a marked 
interference with the veteran's employment.  On April 2002 VA 
examination, the veteran reported that his knee disability 
made performing his job as a moving van owner/operator 
difficult, and that when he had flare ups, he was unable to 
perform his job and had to hire other people to load and 
unload his van.  The RO attempted to verify the veteran's 
report, requesting in an August 2005 letter that he furnish 
the names and addresses of all private and government 
employers for whom he had worked, the approximate dates of 
any time lost and/or sick leave used relevant to each 
identified employer, along with any supporting documentation, 
which would support his assertion that he had to hire extra 
workers that he would not have otherwise hired, or any 
statement from any other individuals able to describe from 
personal knowledge in what manner the veteran's disability 
had affected his employment.  However, the veteran submitted 
no additional evidence of these sorts to support his claim.

In short, the record does not show frequent periods of 
hospitalization, evidence of a marked interference with the 
veteran's employment, or any other exceptional or unusual 
disability picture.  Thus, based on a careful analysis of the 
lay and medical evidence, the Board concludes that the 
veteran's left knee traumatic arthritis does not warrant 
entitlement to an extra-schedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1).

The Board recognizes that the veteran might feel that his 
left knee disability warrants a higher evaluation because of 
the pain it causes him.  However, functional impairment due 
to pain, weakness, excess fatigability and incoordination, 
and functional impairment on repeated use and during flare-
ups are a considerations for the veteran's schedular rating, 
pursuant to the provisions of 38 C.F.R. §§ 4.40, 4.45 and 
4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Hence, 
such considerations are not issues currently before the 
Board.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an extra-schedular rating pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for traumatic 
arthritis, left knee, status post-arthroscopic surgery is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


